09/28/2020
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                          Assigned on Briefs August 19, 2020

             STATE OF TENNESSEE v. OMARI SHAKIR DAVIS

                Appeal from the Criminal Court for Davidson County
                    No. 2016-B-539    Cheryl Blackburn, Judge


                             No. M2020-00300-CCA-R3-CD


In this, his second delayed appeal, the defendant, Omari Shakir Davis, appeals the sentence
imposed for his Davidson County Criminal Court guilty-pleaded conviction of possession
with intent to sell or deliver 15 grams or more of a substance containing heroin, arguing
that the trial court erred imposing an 18-year, fully-incarcerative sentence. Discerning no
error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN, and TIMOTHY L. EASTER, JJ., joined.

Manuel B. Russ, Nashville, Tennessee, for the appellant, Omari Shakir Davis.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Assistant Attorney
General; Glenn R. Funk, District Attorney General; and Doug Thurman, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              This case has a convoluted procedural history. Originally charged with one
count each of possession with intent to deliver or sell 15 grams or more of a substance
containing heroin, possession with intent to deliver or sell a substance containing
alprazolam, and possession with intent to use drug paraphernalia to prepare a controlled
substance, the defendant pleaded guilty to possession with intent to deliver or sell 15 grams
or more of a substance containing heroin in exchange for dismissal of the remaining
charges and a sentence to be determined by the trial court. See State v. Omari Shakir Davis,
No. M2018-01779-CCA-R3-CD, slip op. at 1-2 (Tenn. Crim. App., Nashville, Nov. 20,
2019). According to the stipulation of facts provided at the guilty plea submission hearing,
the defendant admitted that he had been selling heroin out of a residence at 1811 Haynes
Street in Davidson County. See id., slip op. at 2. During the execution of a search warrant
at that residence, officers discovered “approximately thirty grams of heroin along with
some other drugs as well as scales, baggies, and cash.” Id. At the sentencing hearing, the
defendant asked for a sentence to the Drug Court program followed by a community
corrections placement. The trial court set a sentence length of 18-years but reserved ruling
on the request for Drug Court placement even though the defendant tested positive for the
use of opiates. Upon being taken into custody following the sentencing hearing, “the
defendant had both heroin and opiates on his person, giving rise to new charges,” which
new charges rendered him ineligible “for immediate placement in Drug Court, and the trial
court ordered him to serve his 18-year sentence at the Department of Correction.” Id.

                The defendant then moved the trial court pursuant to Tennessee Rule of
Criminal Procedure 35 to modify his sentence to “placement in Drug Court after a period
of split confinement.” The trial court denied the motion, and the defendant filed a petition
for post-conviction relief, arguing, among other things, that he was deprived of the
effective assistance of counsel by counsel’s failure to seek a mental health evaluation. See
id., slip op. at 2-3. The post-conviction court, noting that the defendant’s claims related to
his sentence rather than his conviction and that the defendant had not pursued a direct
appeal of the sentence, granted the defendant a delayed appeal for the sole purpose of
challenging the propriety of the sentence. Id., slip op. at 3.

               Unfortunately for the defendant, his newly-appointed counsel failed to timely
file the notice of appeal to this court, and this court dismissed the defendant’s delayed
appeal as untimely. Id., slip op. at 3. Upon receipt of the mandate from this court, the
post-conviction court entered an order appointing new counsel to represent the defendant
on the post-conviction case, which had been held in abeyance pending the resolution of the
delayed appeal. Additionally, the court held that because the defendant “has not had the
merits of his direct appeal heard, this Court is compelled to grant [the defendant] a second
delayed appeal.”

              In this second delayed appeal, the defendant again challenges the propriety
of the sentence, arguing that the trial court erred as to both the length and manner of service
of the sentence.

              At the sentencing hearing, Metropolitan Nashville Police Department
Detective Ronald Flaherty testified that the police observed two separate drug sales
involving the sale of heroin and that on each occasion, the vehicle being driven by the
person who sold the heroin was registered to 1811 Haynes Street. A trash pull at that
residence led to the discovery of evidence of narcotic use. Detective Flaherty used this
information to obtain a search warrant for the residence at 1811 Haynes Street. Officers
executed the search warrant on November 24, 2015, and discovered the defendant in the
                                              -2-
bathroom in possession of a Crown Royal bag that contained 27.1 grams of heroin, Xanax
bars, and a set of digital scales. The defendant also possessed another plastic bag that
contained four grams of heroin. In the house, officers discovered $260 cash, another set of
digital scales, and a number of smaller baggies. The defendant claimed ownership of the
drugs and drug paraphernalia and admitted to Detective Flaherty that he had been selling
heroin out of the home.

            The defendant’s fiancée, Mercedes Ochoa, testified that she believed that the
defendant needed treatment for his drug addiction. She admitted, however, that the
defendant had already completed several addiction programs without any long-term
success.

              The defendant’s twin brother, Jumaane Davis, testified that he, too, suffered
from drug addiction and that the brothers had been exposed to drug use from an early age.
He said that he had gotten sober and that he believed he could help the defendant maintain
his sobriety.

              The defendant testified that he had been using drugs for approximately 10
years and that he had resorted to selling heroin to support his drug habit. He said that he
began taking opioids after having been treated for testicular cancer. After a time, he turned
from opiates to heroin. The defendant testified that his first wife left him and took their
children as a result of his drug use. He said that his wife’s leaving had exacerbated his
addiction issues. The defendant insisted that he was ready to seek treatment for his
addiction issues.

              During cross-examination, the defendant acknowledged that he had a number
of felony convictions, including some for selling drugs. He also admitted that he had
violated sentences of probation more than once and that he had violated the sentence of
probation imposed for a 2010 conviction of selling drugs on at least three occasions.
Indeed, he was on probation for that offense when he committed the offense in the instant
case.

              Upon questioning by the trial court, the defendant conceded that he had been
using heroin between the plea submission hearing and the sentencing hearing.

              The presentence report established that the defendant had four prior felony
convictions and at least 14 prior misdemeanor convictions. The defendant had violated his
probation on at least three prior occasions.

            In arriving at the Range II sentence of 18 years, the trial court applied
enhancement factors (1), that the defendant’s previous history of criminal convictions or
                                             -3-
criminal behavior exceeds that necessary to establish the appropriate range; (8), that the
defendant had previously failed to comply with sentences involving release into the
community; and (13), that the defendant was on probation when he committed the offense
in this case. See T.C.A.§ 40-35-114(1), (8), (13). In mitigation, the trial court found that
the defendant’s conduct neither caused nor threatened serious bodily injury. See id. § 40-
35-113(1).

               The trial court rejected the defendant’s request for alternative sentencing and
specifically his request for a Drug Court placement, noting that the defendant had heroin
in his pocket while he was at the sentencing hearing claiming that he was ready to pursue
drug treatment. The court observed that if the defendant did not have the courtesy not to
bring drugs to court, he was unlikely to be successful at any treatment program. The court
also noted that the defendant’s behavior indicated that he had not accepted responsibility
for his actions because he had not yet been forced to face serious consequences for them.
The court found that the defendant had already attended several drug-treatment programs
and had not yet been successful at maintaining his sobriety.

               Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709. The abuse-of-discretion standard of review and the presumption of reasonableness
also applies to “questions related to probation or any other alternative sentence.” State v.
Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).

              When a trial court orders a fully-incarcerative sentence, it must base the
decision to confine the defendant upon the considerations set forth in Code section 40-35-
103(1), which provides:

              (1) Sentences involving confinement should be based on the
              following considerations:

                                             -4-
                     (A) Confinement is necessary to protect society by
             restraining a defendant who has a long history of criminal
             conduct;

                    (B) Confinement is necessary to avoid depreciating the
             seriousness of the offense or confinement is particularly suited
             to provide an effective deterrence to others likely to commit
             similar offenses; or

                   (C) Measures less restrictive than confinement have
             frequently or recently been applied unsuccessfully to the
             defendant; . . . .

T.C.A. § 40-35-103(1).

              In our view, the record supports the sentencing decision of the trial court.
The defendant’s extensive criminal history and his failure to comply with sentences
involving release into the community support both the enhancement of his sentence within
the range and the imposition of a fully-incarcerative sentence. Indeed, the defendant was
on probation when he committed the offense in this case. Significantly, the defendant had
heroin in his possession when taken into custody following the sentencing hearing on his
conviction for selling heroin. The record clearly indicates that measures less restrictive
than confinement had recently been applied unsuccessfully to the defendant.

             Accordingly, the judgment of the trial court is affirmed.

                                                  _________________________________
                                                 JAMES CURWOOD WITT, JR., JUDGE




                                           -5-